Citation Nr: 9909059	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for PTSD.  A notice of disagreement with that rating decision 
was received in August 1991.  The veteran was furnished with 
a statement of the case in October 1991 and his substantive 
appeal was received in November 1991.

The case was previously before the Board in June 1993 and was 
remanded to the RO for additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the RO has continued the denial of the veteran's claim and he 
has continued his appeal.  The case is now returned to the 
Board.

The Board notes that when this matter was previously before 
it, in June 1993, the veteran was represented at that time by 
the American Legion.  However, the veteran subsequently 
changed his representative on a number of occasions, and as 
of March 1997, he indicated in a letter that he was no longer 
represented.  Following an inquiry by the RO, in April 1977, 
the veteran verified that he was without a representative.  
Accordingly, he is currently unrepresented in his appeal.

The Board also notes that when this matter was previously 
before it, in June 1993, the issue that had been certified 
for appeal was one of entitlement to service connection for 
PTSD.  However, at that time, the Board characterized the 
issue as "whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder, claimed as post-
traumatic stress disorder."  In a review of the reason that 
the Board then so characterized the issue, it is noted that 
in March 1986, a Board decision denied the veteran's claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder.  Subsequently, an April 1990 Board 
decision determined that new and material evidence had not 
been submitted to warrant reopening that previously denied 
claim.  The Board now notes, however, that when the matter 
was certified on appeal in 1993, the only issue appropriately 
developed for appellate review was the issue of entitlement 
to service connection for PTSD.  The issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claim for an acquired psychiatric disorder had not 
been raised by the veteran or his then representative, nor 
had it been the subject of any rating decision, statement of 
the case or supplemental statement of the case.  The Board, 
therefore, now concludes that the issue should more 
appropriately be classified as entitlement to service 
connection for PTSD.   The RO, in March 1996, reopened the 
veteran's claim, considered the issue of entitlement to 
service connection for PTSD on the merits and advised the 
veteran of the action taken.  The issue has been fully 
developed, to the extent possible, by the RO.  In a 
subsequent supplemental statement of the case, the RO 
classified the issue as requiring the submission of new and 
material evidence; however , it had developed the claim to 
the extent possible and essentially conducted a merits review 
of the evidence which had been obtained.  Therefore, 
regardless of how the issue has been classified, the RO has 
conducted a merits review of the issue of service connection 
for PTSD, the veteran has advanced argument on that basis and 
the RO has complied with the duty to assist.  Accordingly, 
the matter appropriately before the Board is the issue of 
entitlement to service connection for PTSD, and the issue has 
been so identified on the title page hereinabove.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has not contended that his claimed stressor 
is related to combat.

3.  The veteran's claimed inservice stressor is not 
corroborated by credible evidence.  

4. The veteran does not have PTSD as the result of a verified 
stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are entirely negative 
for any complaints, treatment, or diagnosis of PTSD or any 
acquired psychiatric disorder.  Pertinent findings on 
separation examination in April 1946 were normal.

In May 1946, the veteran submitted a claim for unrelated 
disorders, a submucous resection and weak eyes.  He made no 
complaints of PTSD or any acquired psychiatric disorder at 
that time.

In November 1950, the veteran submitted a claim seeking 
service connection for nervousness.  A record of VA 
hospitalization from July 1950 to November 1950 was 
subsequently received.  That record notes that the veteran 
was admitted in a mildly depressed state, with a history of a 
very poor home background, of having run away from home at 
age 14, of having had a series of homosexual and heterosexual 
relationships attended with guilt feelings, and being unable 
to get along with other men following his entry into service.  
The record indicated the veteran frequently raised 
superficial somatic complaints.  Upon discharge, his 
diagnosis was that of a passive-dependency reaction.

In December 1951, the veteran submitted another claim seeking 
service connection for an unrelated disorder, a respiratory 
condition.  A record of VA hospitalization from March 1952 to 
January 1953 noted a diagnosis of chronic bilateral pleurisy, 
cause undetermined.  Also of record was an April 1952 form 
from A. Carabelli, M.D., which noted treatment of the veteran 
in May 1948 for "sycosis" barbae and generalized urticaria.

The next pertinent evidence was when the veteran underwent VA 
examination in January 1982, and it was reported that he had 
briefly been married but his marriage had been annulled.  It 
was also reported that he had unsuccessfully studied for the 
priesthood.  The veteran reported no psychiatric 
hospitalizations or treatment since his hospitalization in 
1950.  The examiner noted he presented very little in the 
area of psychiatric symptoms.  A tendency to be hypomanic was 
noted and the veteran was diagnosed with atypical personality 
disorder.

A June 1982 private medical record from L. Zullo, M.D., 
reported that he had originally consulted the veteran about a 
nervous problem in 1963 and he was treated for nervous 
depression, but Dr. Zullo indicated further records of this 
treatment were no longer available.

Received in July 1982 was a copy of a decision, dated in 
January 1971, by a church tribunal which granted the 
annulment of the veteran's marriage based upon his display of 
mental illness.  That decision made reference to an opinion 
by an A. Faillace, M.D., who had opined that the veteran 
exhibited symptoms of gross paranoid schizophrenia and that 
he was suffering from a longstanding psychiatric illness, 
most probably classified as a schizophrenic reaction - 
paranoid type.  The decision also referenced the opinion of 
another physician, W. Rinn, M.D., who opined that the veteran 
had been in relatively disturbed condition all his life and 
his diagnosis was that of paranoid schizophrenic reaction.

Also received in July 1982 was a statement from a church 
official indicating that he had attended church training with 
the veteran, but in 1958 the veteran had been told by a 
psychologist that he was not a suitable candidate for the 
priesthood.

It is noted that in April 1983, pursuant to an unrelated 
pending claim and his raising a claim seeking service 
connection for an acquired psychiatric disorder, the veteran, 
accompanied by his then representative, appeared and 
presented testimony at a hearing before the Board.  At that 
time, the veteran testified that on Tinian island in 1943 he 
was sexually assaulted by a Lieutenant [redacted].  He stated 
that the incident had always been on his mind since and he 
had been ashamed to talk about it.  He stated he had reported 
this incident during his period of VA hospitalization in 
1950, although it was not specifically written down.  (See 
Transcript, pp. 5-6).  (The Board notes that this was the 
first documented evidence of the veteran reporting sexual 
abuse in service.)  A complete transcript of the testimony is 
of record.

Received into the evidentiary record in 1984 were a number of 
statements from individuals who had served with the veteran.  
These individuals (D. [redacted], W. [redacted], V. [redacted], 
A. [redacted], J. [redacted], and another associate whose signature 
was not legible) all provided general observations of the veteran 
appearing to be nervous, or high strung, or to have otherwise 
exhibited inappropriate behavior during his service.  One of 
the letters did refer to the veteran being a driver for a 
Lieutenant [redacted].  The letters were negative for any 
reference to the veteran having discussed a homosexual 
assault during his service, or having discussed being 
assaulted by Lieutenant [redacted].

In May 1985, the veteran, accompanied by his then 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran again 
testified that he had been sexually assaulted when he was 
about 18 by Lieutenant [redacted].  (See Transcript, p. 5).  He 
also testified that prior to service his father was abusive 
in terms of drinking and not getting along with his mother, 
but the veteran had never been homosexually active prior to 
service.  (See Transcript, pp. 7-8).  A complete transcript 
of the testimony is of record.

The veteran offered similar testimony at a subsequent hearing 
on appeal in August 1986.  He testified that he had engaged 
in sexual acts with the Lieutenant about three or four times, 
which apparently consisted of fondling, over a three or four 
week period and then the Lieutenant had been transferred.  He 
testified that there were no witnesses to the conduct and he 
told no one.  (See Transcript, p. 2).  The veteran was also 
asked about emotional problems prior to his service, and he 
acknowledged that he had been beaten at home, run away from 
home and dropped out of school.  (See Transcript, pp. 9-10).  
Also testifying at that hearing was a Mr. [redacted], who 
indicated he had been an officer in the veteran's unit and he 
remembered the veteran from service.  He also testified that 
he knew nothing about the incidents which the veteran claimed 
had happened with Lieutenant [redacted].  He did however, testify 
that he had known Lieutenant [redacted] for about a month and no 
one much liked him and then [redacted] was transferred back to 
Pearl Harbor and no one knew the reason for the transfer.  
(See Transcript, pp. 5-7).  Mr. [redacted] stated he had not heard 
any rumors about the reason for Lieutenant [redacted]'s transfer.  
(See Transcript, p. 8).  A complete transcript of that 
testimony is also of record.

The veteran reiterated his testimony at another hearing on 
appeal in July 1988, and at a hearing before the Board in 
March 1990.  A complete transcript of the testimony from both 
those hearings is also of record.

In March 1991, A. Siegel, M.D., submitted a report stating 
that she had been treating the veteran since December 1990 as 
a result of a traumatic incident, being molested by a 
commanding officer, that occurred during his service.  She 
reported that the veteran had experienced flashbacks of the 
incident, nightmares, depression, and auditory 
hallucinations, and that his current diagnosis was PTSD, and 
atypical psychosis.  Another report from Dr. Siegel, in July 
1991, repeated the same findings.

The veteran underwent a VA examination in June 1991 and he 
reported a history of being fondled three or four times in 
service, but no further homosexual contact.  The examiner 
opined that the stressor was not sufficient for the diagnosis 
of PTSD.  The diagnosis was that of atypical psychosis, 
competent, and a personality disorder, mixed, passive, 
paranoid, etc.  On psychological evaluation, the veteran was 
noted to be very preoccupied with sexuality.  It was noted 
that he gave a history of being fondled in service, but in 
contrast to previous records reported that this was not his 
first such experience as he was approached in a similar 
manner by a cousin when he was a child.  He also reported 
once losing a job as a result of sexual harassment against a 
woman.  The examination conclusion was that psychological 
testing did not support a diagnosis of PTSD.  A diagnosis of 
sexual disorder not otherwise specified was indicated, as 
well as atypical psychosis in remission, and a schizotypal 
personality disorder.

The veteran also submitted a June 1991 letter from the 
National Archives, which in response to his request for 
information had verified that a Lieutenant [redacted] was 
assigned to the veteran's unit from August to September 1944.  
No further information was available concerning the 
individual.

In January 1992, the veteran, accompanied by his then 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran's 
testimony consisted of his highlighting what he viewed as the 
strengths of his case. He repeated his prior contentions that 
he had been sexually fondled by a Lieutenant [redacted] in 
service, that the incident had caused him significant stress, 
and that his diagnosis of PTSD was supported by the findings 
of Dr. Siegel.  A complete transcript of the testimony is of 
record.

It is noted that the veteran subsequently submitted a number 
of news articles which discussed in general terms the effects 
of sexual harassment and also incidents of sexual harassment 
within the service.  These articles, however, were entirely 
negative for any specific reference to the veteran's claim.

An April 1992 letter from Dr. Siegel repeated the diagnosis 
previously made for the veteran of PTSD and atypical 
psychosis, but provided no additional information.

In a letter submitted in June 1992, the veteran stated that 
he had not previously reported this history due to 
embarrassment, but he reported being arrested in 1945 for 
approaching a woman he did not know for sex, and also being 
beaten up by two men after watching women undress through a 
window.

Following the Board's June 1993 remand, the veteran submitted 
copies of billing statements from the office of Dr. Siegel.  
These indicated that the veteran had undergone periodic 
counseling sessions from December 1990 through May 1991.  

The veteran underwent a VA examination in February 1994. On 
psychological testing, he reported a history of a brief one 
time event during which he was sexually fondled by an officer 
in service.  The veteran also gave a history of an alcoholic 
abusive father who abused his mother, himself and his 
siblings.  It was reported that the fondling incident in 
service would not appear to qualify as a traumatic stressor 
associated with PTSD, as opposed to representing a critical 
event in the life of an individual who is chronically 
neurotically dysfunctional and who is prone to obsessive-
compulsive behavior patterns, particularly associated with 
sexuality.  The diagnostic impression was an obsessive-
compulsive neurosis, chronic, moderate to severe, an 
associated sexual disorder, not otherwise specified, and a 
schizotypal personality disorder.  Likewise, his psychiatric 
examination reported that symptoms of PTSD were not elicited 
on interview, but he was obsessed with the incident he 
claimed occurred in service.  The diagnosis was obsessive 
compulsive neurosis and schizotypal personality disorder.

In June 1995, the veteran submitted a signed affidavit, 
reporting that he had been sexually abused by a Lieutenant 
[redacted] in September 1944.

In September 1995, the veteran, accompanied by his then 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  At that hearing, it 
was indicated that the veteran was currently being evaluated 
by a new psychiatrist and it was indicated that his report 
would soon be submitted.  The remainder of the testimony was 
essentially reiterative of the veteran's previous testimony 
over his many prior hearings.  A complete transcript of the 
testimony is of record.

In October 1995, a letter was received from J. Mira, M.D., 
indicating he and a psychologist (Dr. Trotta) had performed a 
psychological and psychiatric assessment of the veteran in 
June and July 1995.  It was their assessment that the veteran 
had experienced the invasive and abusive incidents as 
described in service, that he had a history of demonstrable 
PTSD like symptoms although these symptoms would not be 
expected to be long-standing except where individuals 
previously carried a burden of past psychological pathology.  
Based on the assessment of his history, records provided, and 
psychological testing, it was opined that the veteran 
suffered a significant amount of chronic anxiety, some mild 
thought dissociation and difficulty with intimacy as a result 
of either a mild inherited thought disorder and/or family 
dysfunction which predated his military service, but would 
make him more susceptible to social compromised functioning 
and symptoms given the abuse in military.  Therefore chronic 
major depression, mild, and PTSD, chronic, were both 
diagnosed, as was a mixed personality disorder.

The veteran subsequently submitted a letter from Dr. Mira, 
dated in June 1995, which simply indicated that the veteran 
could meet the criteria for PTSD, or for a thought disorder 
or other disorder that might predate his service, and further 
testing would be done in order to clarify his diagnosis.

The veteran underwent another VA examination in October 1997.  
The veteran's claims folder and medical records were 
reviewed.  The examination noted the veteran demonstrated 
symptoms of schizotypal personality disorder in the form of 
ideas of reference, peculiarities in behavior like smiling 
and talking to himself, and perhaps some attenuated 
perceptual disturbance which he called vague voices.  It was 
reported that there was no evident symptomatology sufficient 
to support a PTSD diagnosis.  It was also noted that 
psychological testing remained consistent with a diagnosis of 
schizotypal personality disorder for Axis II, and some 
possibility of an obsessive compulsive disorder.  The final 
diagnosis was that of a mood disorder, not otherwise 
specified with features of compulsive behavior and a 
schizotypal personality disorder.

Additional VA outpatient treatment records, received in May 
1998, indicated the veteran was receiving ongoing psychiatric 
treatment and the primary diagnosis indicated within those 
records was that of a personality disorder.

II.  Analysis

The veteran contends, in essence, that he is currently 
diagnosed with PTSD as a result of having been sexually 
fondled by a Lieutenant [redacted], while in service.  The 
veteran has argued that he reported this incident when he was 
hospitalized in 1950, which supports his claim.  The veteran 
has further argued that he has proof from the National 
Archives, as well as the testimony of Mr. [redacted], and the 
letters from other service members, corroborating that he did 
serve with a Lieutenant [redacted].  He further contends that Mr. 
[redacted]'s testimony verified that Lieutenant [redacted] was 
transferred from their base under suspicious circumstances, 
which it is argued also supports his claim.

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that the veteran has contended 
that he was sexually fondled by a superior officer during his 
service, which he argues was a stressor incident.  Solely for 
the purpose of determining the well-groundedness of his 
claim, these contentions will be deemed credible.  See King, 
Supra.  Furthermore there has been medical evidence of a 
diagnosis of PTSD, attributed to this alleged stressor 
incident, made by two private psychiatrists, namely Dr. 
Siegel in 1991 and 1992, and by Dr. Mira in 1995.  
Accordingly, the Board finds that the appellant's claim is 
plausible, as there is evidence of a stressor incident or 
incidents in service, evidence of a current disability, and 
also seemingly competent evidence that the current disability 
is a "residual" of the stressor experienced in service.  
See Caluza, supra.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the medical 
record has been fully developed to the extent possible.  All 
medical treatment records identified by the veteran have been 
obtained to the extent possible.  The only records not 
obtained were the treatment records from Dr. Siegel.  As to 
those records, the Board notes that they were specifically 
requested by the previous June 1993 Remand.  However, the RO 
has attempted without success on numerous subsequent 
occasions to contact Dr. Siegel.  Furthermore, the veteran 
has also written to the RO on numerous occasions to indicate 
that Dr. Siegel could not be located and to his knowledge she 
was no longer practicing medicine.  The veteran has also 
specifically stated that all of Dr. Siegel's pertinent 
records had already been submitted.  Accordingly, the Board 
finds that a remand to obtain any further medical records is 
unnecessary and would only result in an unwarranted delay to 
the veteran's claim.  The Board also notes that the veteran 
has undergone numerous VA examination and no further 
examinations are necessary.  Therefore, regarding the medical 
record, there is no further assistance to the veteran 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Furthermore, the Board is also satisfied that the record is 
fully developed as to whether the veteran's claimed inservice 
stressor is corroborated by credible evidence.  In this 
regard, the Board notes that the veteran has indicated, 
through his contentions and also his testimony at multiple 
hearings, that he told no one of his alleged sexual fondling 
in service because he was embarrassed, that there were no 
witnesses to the incidents, and that he made no official 
complaints or reports that would have resulted in any 
investigations or prosecutions pertaining to the matter.  
Accordingly, the Board finds that the veteran's claimed 
inservice stressor was not subject to verification by the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), as there is no indication that any records exist 
which could be reviewed by USASCRUR to attempt to verify the 
veteran's complaint.  Therefore, the Board finds that there 
is nothing further to be gained by again remanding the case 
to ask the veteran to provide further detail of his claimed 
inservice stressor, or to attempt to verify such stressor, 
and that any remand to attempt such verification would also 
only result in a further unwarranted delay to the veteran's 
claim.  Therefore, the Board concludes that no further 
assistance to the veteran is required, as mandated by 38 
U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f).  If the claimed in-service stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.  In the instant case the veteran 
does not assert that his claimed stressor is related to 
combat.  Accordingly, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor. Dizolgio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. 
Court of Veterans Appeals (Court) cited the three elements 
required by § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in- service stressor.  Cohen, at 138.  
The Court further held that, if the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence".  Id. at 142.  The Court also held that, 
in order to permit judicial review of a denial of service 
connection for PTSD by the Board, the Board must generally 
make specific findings of fact as to whether the veteran was 
engaged in combat with the enemy and, if so, whether the 
claimed stressors were related to such combat.  Id. at 145.

Regarding the veteran's claimed stressor of being sexually 
fondled, the Board has carefully considered all the evidence 
of record.  The Board notes that the veteran does not contend 
that his stressor was in any way combat related.  Instead, 
the veteran has argued that he was sexually fondled by a 
superior officer in service. Accordingly, as his reported 
stressor is not combat related, his lay testimony, by itself, 
will not be sufficient to establish the alleged stressor, and 
the Board must determine whether service records or other 
independent credible evidence corroborates the alleged 
stressor.  See Dizolgio, supra.

In this regard, the Board notes that the veteran contends 
that he served with a Lieutenant [redacted] in service and the 
Board finds that has been corroborated by multiple 
independent sources.  Specifically, the National Archives did 
verify that a Lieutenant [redacted] served in the veteran's unit 
from August to September 1944.  Furthermore, the letters of 
one of the veteran's fellow servicemen, as well as the 
testimony of Mr. [redacted] in August 1986, also verified that 
Lieutenant [redacted] was in the same unit as the veteran.  Mr. 
[redacted] further testified that Lieutenant [redacted] was not a well 
liked individual and he had been transferred out of the unit 
without any one knowing the reason.  At least to that extent, 
the veteran's contentions about Lieutenant [redacted] have been 
satisfactorily corroborated.

However, the Board further notes that there is absolutely no 
corroboration of the veteran's contentions that he was 
sexually fondled by Lieutenant [redacted] in service.  The mere 
fact that the veteran served with Lieutenant [redacted], and that 
the Lieutenant was not well liked and was subsequently 
transferred away, in no way corroborates that the Lieutenant 
committed an unwanted sexual advance upon the veteran.  The 
veteran himself, has acknowledged that there were no 
witnesses to such conduct and that he made no such reports to 
anyone while in service.  Although many fellow service 
members of the veteran submitted letters, none of these 
letters made any reference to the veteran having experienced 
any sexual assault, nor did any indicate that they were 
suspicious of Lieutenant [redacted]'s conduct.  As for the 
testimony of Mr. [redacted], he indicated that he knew nothing 
about the conduct the veteran claimed happened with the 
Lieutenant, and that he heard no rumors of any such behavior 
at the time of the veteran's transfer.  To that extent, Mr. 
[redacted]'s testimony does not tend to corroborate the veteran's 
contentions, but instead tends to rebut them.

The Board also notes that there have been a great many 
inconsistencies in the history which the veteran has 
presented over time and these inconsistencies tend to lessen 
the veteran's overall credibility and believability.  For 
example, the veteran contends that he reported his sexual 
abuse in service when he underwent VA hospitalization in 
1950.  However, the VA hospitalization record was negative 
for any such history.  At that time, the veteran did report a 
series of homosexual and heterosexual relationships attended 
with guilt feelings, but he made no report of any such 
relationships in service or involving a superior officer.  
Thus, the more contemporaneous medical recording in 1950, 
tends to rebut the veteran's present contentions.

Furthermore, many years elapsed after the veteran's service 
before he first reported any stressor of a sexual assault in 
service.  Specifically, it was not until April 1983, when the 
veteran first offered testimony at a hearing on appeal that 
he was sexually assaulted in service.  Even though the 
veteran had been hospitalized at VA in 1950, determined to be 
psychologically unfit for the priesthood in about 1958, been 
treated for depression by Dr. Zullo in 1963, and had a 
marriage annulled due to mental illness in 1971, the veteran 
did not report any history of a sexual assault during service 
at the time of any of those earlier treatments.  The veteran 
did, however, provide a history of a very poor family 
background, of having dropped out of school and ran away from 
home, of having had an abusive alcoholic father, and of 
having a series of homosexual and heterosexual relationships 
attended with guilt feelings.  Thus, the many medical records 
available prior to 1983, also tend to rebut the veteran's 
current contentions.  Furthermore, the Board finds that the 
significant passage of time between the veteran's service and 
his complaints of a sexual assault in service also tends to 
lessen his credibility.

The Board notes further inconsistencies in the veteran's 
history, such as the 1950 hospitalization record that noted a 
history of heterosexual and homosexual encounters, the 
veteran's testimony in May 1985 that he had never been 
homosexually active prior to service, and the veteran's 
history given on VA examination in June 1991, when he 
reported being sexually fondled as a child by a cousin prior 
to his service.  The Board also notes that on several 
occasions, including his August 1986 testimony, the veteran 
testified that he was sexually assaulted in service on three 
or four occasions.  However, on VA examination in February 
1994, the veteran gave a history of having only been sexually 
fondled on one occasion during his service.  Thus, the Board 
finds that the veteran has clearly been inconsistent in his 
own reporting of his alleged stressor in service, and the 
Board finds the veteran's inconsistency to significantly 
lessen his credibility.

In conclusion, as to the veteran's reported stressor, the 
Board notes that the veteran's claim is unsupported by 
corroborating evidence.  The single corroborated fact that 
the veteran served with a Lieutenant [redacted], does not serve 
to corroborate any of the veteran's contentions regarding 
having been sexually assaulted or fondled.  The Board finds 
that the veteran's available service personnel records and 
service medical records are completely negative for any 
corroborating or supportive evidence of such a stressor.  
Instead, the Board notes that the veteran's available service 
personnel records and service medical records tend to rebut 
and refute the veteran's claim.  Furthermore, given the 
inconsistencies in subsequent medical records and in the 
veteran's subsequent contentions and testimony, the Board 
finds the veteran's claimed stressor to be substantially 
incredible.

In summation, the Board finds that in the absence of credible 
corroborating evidence that a claimed inservice stressor 
actually occurred, service connection for PTSD is not 
warranted.

The Board also has noted that the veteran was diagnosed with 
PTSD by Dr. Siegel and Dr. Mira.  As for this medical 
evidence of record indicating a diagnosis of PTSD, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board 
finds, however, that all of the medical evidence favoring the 
veteran's claim was based predominantly on the history 
provided by the veteran, and that history has been found to 
be unreliable.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993). Likewise, medical statements which accept a 
veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).

The Board further notes that even had the veteran's claimed 
stressor been satisfactorily corroborated, the overwhelming 
preponderance of the medical record, with the only exceptions 
being the reports from Dr. Siegel and Dr. Mira, have 
concluded that the veteran does not satisfy the diagnostic 
criteria for PTSD.  The clearest example of this is the 
veteran's most recent VA examination, in October 1997, which 
found that the veteran was diagnosed with a mood disorder, 
not otherwise specified with features of compulsive behavior 
and a schizotypal personality disorder.  That examination 
indicated that there was no evident symptomatology of PTSD.  
Likewise, there is an extensive medical record of the veteran 
having undergone numerous prior VA examinations, none of 
which diagnosed PTSD.  Instead, these records have primarily 
indicated some form of obsessive-compulsive disorder and some 
form of a personality disorder.

In conclusion, the Board finds that not only is the veteran's 
claimed stressor uncorroborated by the evidentiary record, 
but the preponderance of the medical record, as discussed 
above, also weighs against a clear diagnosis of PTSD.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim.



ORDER

Service connection for PTSD is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

